I dissent. I cannot agree with the statement in the prevailing opinion that *Page 525 
"* * * These conversations, testified to by appellant, were never denied by the driver. * * *"
It is true that the driver did not in so many words deny that he said to the appellant that he was tired and sleepy; however, he was not questioned in such a manner as to require a categorical denial of the conversations testified to by appellant. His denial of the truth of the conversations related by appellant took the form of relating circumstances which would tend to prove that the conversations could not have taken place as related by appellant. He testified that he had made more than one stop since leaving San Francisco and had stopped overnight in Elko. This clearly contradicted appellant's version of the conversation to the effect that the driver had said he was tired and sleepy because he had driven straight through from San Francisco without any rest. The driver further testified that he had not solicited the marines' company, but that they had "thumbed a ride" from him. The following is the driver's testimony as to the incident:
"A. * * * I checked all my tires, and I started to pull out. As I got out to the edge of town, to get out of Elko, these two Marines were standing there, almost out to the edge of the city limits. They `thumbed' me for a ride, and I picked them up.
"Q. Did you have any conversation? A. I told them I was not supposed to pick them up; but they were boys in the service, and I would give them a ride."
This testimony, in my opinion, does rebut appellant's testimony to the effect that he was asked to ride with the driver because the driver was weary and sleepy. The driver's version, if believed, tends to prove that he did not ask the marines to ride with him, but that on the contrary and against the orders of his employers, he allowed them to ride with him as a favor to them and at their solicitation, because he had once been a member of the armed forces himself. Such a version of what happened when he picked up the marines plus the evidence that he had a good deal of rest before leaving Elko is a clear rebuttal of appellant's *Page 526 
statements that the driver told him he was weary and sleepy because he had been driving without stopping since leaving San Francisco.
The prevailing opinion seems to go on the assumption that since appellant's own testimony precludes him from recovering, it must be considered to be true and not capable of being controverted by the opposing party. I do not so understand the law.
The evidence here was not undisputed that appellant knew the driver was sleepy and that it was dangerous to ride with him. A jury could have reasonably believed the respondent and found from the evidence that appellant did not know that the driver was sleepy until the car went off the road the first time, and the jury could also have reasonably found from all the evidence that this occurred on a lonely stretch of desert road with which appellant was unfamiliar, and it might have been hazardous for him to get out of the car at that point. This being so, it cannot be said as a matter of law that appellant was guilty of contributory negligence and had assumed the risk, and it would therefore become necessary to determine whether the driver was guilty of willful misconduct under the provisions of Sec.57-11-7, U.C.A. 1943. If the driver was guilty of willful misconduct, the court erred in directing a verdict in favor of the respondents herein.
This court in State v. Olsen, 108 Utah 377, 160 P.2d 427, 160 A.L.R. 508, held that the fact that the defendant while driving a truck had fallen asleep and killed a child playing on a sidewalk was sufficient under the circumstances there disclosed to go to the jury on the question of negligence and whether that amounted to a marked disregard for the safety of others. SeeFreedman v. Hurwitz, 116 Conn. 283, 164 A. 647, andErickson v. Vogt, 27 Cal. App. 2d 77, 80 P.2d 533, on the fact of falling asleep while driving a car as being a factor for a jury in determination of whether the negligence was in marked disregard of the safety of others or willful misconduct under guest statutes. *Page 527 
Although marked disregard for the safety of others and willful misconduct are not synonymous terms they both connote a degree of carelessness greater than that present in ordinary negligence and results, under law, in similar liability. In Bordonaro v.Senk, 109 Conn. 428, 147 A. 136, 137, in which the Connecticut court had the occasion under its guest statute to interpret the meaning of heedlessness or the reckless disregard of the rights of others in defining those terms said:
"* * * * Act or conduct in reckless disregard of the rights of others is improper or wrongful conduct, and constitutes wanton misconduct, evincing a reckless indifference to consequences to the life, or limb, or health, or reputation or property rights of another.
"We define these terms in Menzie v. Kalmonowitz,107 Conn. 197, at page 199, 139 A. 698, 699. `Wanton misconduct is more than negligence, more than gross negligence. It is such conduct as indicates a reckless disregard of the just rights or safety of others or of the consequences of action. Wilful misconduct is intentional misconduct, and wanton misconduct is reckless misconduct, which is the equivalent of wilful misconduct.' When we say that wanton misconduct is the equivalent of willful misconduct, we do not intend to characterize these terms as equivalents of each other, but as equivalent in result. Willful or intentional misconduct and wanton misconduct are different concepts of wrongful or improper misconduct, as we have shown, but, in their resultant, they are alike in their seriousness and gravity, and the law subjects whoever is guilty of either form of misconduct to like rules, and visits upon each a like liability. * * *"
In the instant case the evidence was uncontradicted that the driver had fallen asleep once before the occurrence of the accident and that he had fallen asleep again hours later at the time of the accident. Under such a state of facts, in my opinion, it became a question for the jury to determine whether such negligence was willful misconduct as required under our guest statute for recovery and the court erred in failing to submit this question to the jury. *Page 528